PER CURIAM.
David Alan Abelson appeals the revocation of his probation. The finding of a violation of the condition requiring payment of court costs must be and is stricken from the order of revocation, since appellant was and is indigent and there was no showing of his ability to pay those costs. However, we will not remand for reconsideration of the revocation order. Appellant’s having left the county after his probation supervisor had denied him permission to do so, which was supported by ample evidence, constitutes a substantial violation of his probation and is sufficient to support the revocation order and judgment and sentence. The order and judgment and sentence are therefore affirmed in all other respects. See Coxon v. State, 365 So.2d 1067 (Fla.2d DCA 1979).
GRIMES, C. J., and HOBSON and RYDER, JJ., concur.